ORDER

PER CURIAM.
AND NOW, this 6th day of June, 2005, a Rule having been entered by this Court on February 8, 2005, pursuant to Rule 214(d)(1), Pa.R.D.E., directing George Kot-sopoulos to show cause why he should not be placed on temporary suspension, upon consideration of the responses filed, it is hereby
ORDERED that the Rule is made absolute; George Kotsopoulos is placed on temporary suspension pursuant to Rule 214(d)(2), Pa.R.D.E., and he shall comply with all the provisions of Rule 217, Pa. R.D.E.; and the matter is referred to the Disciplinary Board pursuant to Rule 214(f)(1), Pa.R.D.E.